DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “an elongate connecting member,” and then “the connecting member.”  Examiner suggests consistency in recitation of the elongate connecting member for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frink et al (US 2012/0315124).
As for Claim 1, Frink discloses a hose retention apparatus (210) comprising:
a handle (240) and a hose holding structure (220) having an upper side and an opposite remote side which define an interior area (222) therebetween, and the hose holding structure being configured to receive a hose within the interior area (see Fig. 5);

an elongate connecting member (230) having axial first and second ends, the first end of the connecting member being fixed to the handle and the second end of the connecting member being fixed to the upper side of the hose holding structure such that the handle and the hose holding structure are spaced from each other by the connecting member (see Fig. 5);
the connecting member defining a central passage (central passage of 230) that axially extends from adjacent the first end and through the second end of the connecting member and the upper side of the hose holding structure such that the central passage is open to the interior area of the hose holding structure (see Fig. 5); and
a push rod (285) being arranged within the central passage and extending from the central passage into the interior area of the hose holding structure such that an outer end of the push rod is located within the interior area (see Fig. 5), the push rod being slidable to releasably clamp the hose between the outer end of the push rod and the remote side of the hose holding structure (see Fig. 5).
2. The hose retention apparatus according to claim 1, wherein the push rod being slidable between a retracted position and an extended position, in the retracted position, the outer end of the push rod is at a first distance away from the remote side of the hose holding structure such that the hose is movable within the interior area relative to the hose holding structure (see Figs. 5-6 and para [0031-0034]), and
in the extended position, the outer end of the push rod is at a second distance away from the remote side of the hose holding structure that is less than the first distance such that the hose is clamped between the outer end of the push rod and the remote side and fixed relative to the hose holding structure (see Figs. 5-6 and para [0031-0034]).
3. The hose retention apparatus according to claim 1, wherein the push rod being slidable between a retracted position and an extended position (see Figs. 5-6 and para [0031-0034]), and 
in the retracted position of the push rod, at most only one of the outer end of the push rod and the remote side of the hose holding structure contacts the hose (see Figs. 5-6 and para [0031-0034]), and in the extended position of the push rod, both of the outer end of the push rod and the remote side of the hose holding structure contact the hose (see Figs. 5-6 and para [0031-0034]).
4. The hose retention apparatus according to claim 1, wherein a spring (287) applies a spring force on the push rod to bias the push rod from a retracted position into an extended position (see Figs. 5-6 and para [0031-0034]), and when the push rod is in the extended position, the outer end of the push rod is located closer to the remote side of the hose holding structure than when the push rod is in the retracted position (see Figs. 5-6 and para [0031-0034]).
5. The hose retention apparatus according to claim 4, wherein the spring is arranged within the central passage at the first end of the connecting member axially between the handle (see Figs. 5-6 and para [0031-0034]) and an inner end of the push rod (see Figs. 5-6 and para [0031-0034]).
6. The hose retention apparatus according to claim 5, wherein the spring is configured to continuously apply the spring force on the push rod in an axial direction toward the interior area of the hose holding structure (see Figs. 5-6 and para [0031-0034]).
7. The hose retention apparatus according to claim 4, wherein the connecting member has an axially extending longitudinal slot (291), and the push rod has a control pin (289)  that extends laterally therefrom and through the longitudinal slot in the connecting member such that movement of the push rod within the central passage is limited by interaction of the control pin with the longitudinal slot (see Figs. 5-6 and para [0031-0034]).
8. The hose retention apparatus according to claim 7, wherein the control pin contacts one axial end of the longitudinal slot to stop movement of the push rod at the extended position (see Figs. 5-6 and para [0031-0034]) and the control pin contacts an opposite end of the longitudinal slot to stop movement of the push rod at the retracted position (see Figs. 5-6 and para [0031-0034]).
9. The hose retention apparatus according to claim 8, wherein the connecting member has an upper locking slot (295) that communicates with the opposite end of the longitudinal slot, the push rod and the control pin being rotatable to move the control pin from the longitudinal slot into the upper locking slot such that the push rod is lockable in the retracted position (see Figs. 5-6 and para [0031-0034]).
10. The hose retention apparatus according to claim 1, wherein a spring (287)  is arranged within the central passage and has one end that abuts a stop 9bottom surface of handle) and an opposite end that abuts an inner end of the push rod (see Figs. 5-6 and para [0031-0034]), the spring applying a spring force on the push rod to bias the push rod in an axial direction toward the interior area of the hose holding structure (see Figs. 5-6 and para [0031-0034]), and
the connecting member having an axially extending longitudinal slot (291) and the push rod having a control pin (289) that extends laterally from the push rod and through the longitudinal slot such that axial movement of the push rod is limited to movement of the control pin within the longitudinal slot (see Figs. 5-6 and para [0031-0034]).
11. The hose retention apparatus according to claim 10, wherein the push rod being stopped in 
a retracted position when the control pin abuts the connecting member at one end of the longitudinal slot (see Figs. 5-6 and para [0031-0034]) and the push rod being stopped in an extended position when the control pin abuts the connecting member at an opposite end of the longitudinal slot (see Figs. 5-6 and para [0031-0034]), and in the extended position the push rod the outer end thereof is located closer to the remote side of the hose holding structure than when the push rod is in the extracted position such that when the push rod is in the extended position the hose is clamped between the outer end of the push rod and the remote side of the hose holding structure (see Figs. 5-6 and para [0031-0034]).
12. The hose retention apparatus according to claim 11, wherein the outer end of the push rod control rod has an engagement surface (distal end of 232) that contacts the hose when the push rod is in the extended position (see Figs. 5-6 and para [0031-0034]).
13. The hose retention apparatus according to claim 2, wherein the hose holding structure is annular completely surrounds the interior area in which the hose is received (see Figs. 5-6 and para [0031-0034]).
14. The hose retention apparatus according to claim 2, wherein the hose holding structure is C-shaped having an open side that facilitates reception of the hose into the interior area of the hose holding structure (see Figs. 5-6 and para [0031-0034]).
15. The hose retention apparatus according to claim 12, wherein the remote side of the hose holding structure has an aperture (aperture in 220)  that is aligned with the central passage of the connecting member (see Figs. 5-6 and para [0031-0034]) and facilitates insertion of the push rod into the central passage and reception of the engagement surface into the interior area (see Figs. 5-6 and para [0031-0034]).
16. The hose retention apparatus according to claim 9, wherein the connecting member has a lower locking slot (289) that communicates with the one axial end of the longitudinal slot, the push rod and the control pin being rotatable to move the control pin from the longitudinal slot into the lower locking slot such that the push rod is lockable in the extended position (see Figs. 5-6 and para [0031-0034]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID M UPCHURCH/Examiner, Art Unit 3677